MaeKINNON, Circuit Judge
(concurring specially and dissenting in part):
I concur in the Supplemental Opinion of Judge Fahy except to the extent that it differs from my prior dissenting opinions in D.C. Federation of Civic Associations v. Volpe, 140 U.S.App.D.C. 162, 434 F.2d 436 (1970) and D.C. Federation of Civic Associations v. Volpe, 148 U.S.App. D.C. -, 459 F.2d 1231 (Nos. 24838 & 24843, dissenting opinion filed 11/4/71), and to my views herein expressed.
Judge Fahy’s opinion at pages 4-5 would have initially exempted the Three Sisters Bridge project from compliance with those provisions that would conflict with the provisions of section 23 of the Highway Act of 1968 so that work on the bridge could have commenced within thirty days. That date having passed he now concludes that compliance with those provisions as had not occurred by the end of the 30-day period does not constitute a condition to the approval or construction of the project. I would express our opinion more affirmatively. In my view the provisions of section 23 of the Highway Act of 1968 effectively eliminated the application of any provisions of the D.C.Code which would conflict with the construction schedule or plans referred to in the Act for—
those routes already under construction . . . [and] all routes [to be constructed] on the interstate system within the District of Columbia as set forth in the document entitled “1968 Estimate of the Cost of Completion of the National System of Interstate and Defense Highways in the District of Columbia” submitted to Congress by the Secretary of Transportation with, and as a part of, “The 1968 Interstate System Cost Estimate” printed as House Document Numbered 199, Ninetieth Congress. (82 Stat. 827)
The Congress clearly incorporated the 1968 District of Columbia Highway Estimate, and whatever it includes, into the law so that its plans, routes, specifications and schedules should be controlling.
Judge Fahy’s opinion also concludes that pursuant to Title 16 U.S.C. § 470f, the Department of Transportation should be required to afford the Advisory Council on Historic Preservation a reasonable opportunity to comment with regard to the Three Sisters Bridge project insofar as it may affect any district, site, building, structure or object that is included in the National Register. Section 470f was enacted on October 15, 1966.1 It provides:
The head of any Federal agency having direct or indirect jurisdiction over a proposed Federal or federally assisted undertaking in any State and the head of any Federal department or independent agency having authority to license any undertaking shall, prior to the approval of the expenditure of any Federal funds on the undertaking or prior to the issuance of any license, as the case may be, take into account the effect of the undertaking on any district, site, building, structure, or object that is included in the National Register. The head of any such Federal agency shall afford the Advisory Council on Historic Preservation established under sections 470i-470n of this title a reasonable opportunity to comment with regard to such undertaking. (80 Stat. 917)
This requires the head of any Federal agency having jurisdiction over the Three Sisters Bridge to take into ac*1267count the effect of that project on any area or structure included in the National Register and to afford the Advisory Council on Historic Preservation a reasonable opportunity to comment with regard to such project.
An exchange of correspondence included in the record below2 reveals the Department of Transportation, on its own initiative, made a presentation at the February 7, 1968 meeting of the Advisory Council of the District of Colombia highway program in general and the Three Sisters Bridge project in particular. In the follow-up correspondence to this presentation, the Council’s comments on these projects were expressly solicited. I find in this correspondence ample demonstration that the effects of the project on sites included in the National Register were considered within the Department of Transportation, and that the Advisory Council on Historic Preservation was given a reasonable opportunity to comment thereon. I accordingly, respectfully dissent from the suggestion that the Council be afforded an additional opportunity to comment.

. The Department of Transportation became a department of the United States, effective April 1, 1967. Exec. Order No. 11340, March 30, 1967, 32 Eed.Reg. 5453; 49 U.S.C.A. § 1651 note; Department of Transportation Act, Pub.L. 89-670, October 15, 1966, 80 Stat. 931.


. Letter dated Feb. 8, 1968 from Mr. Mack-ey to Dr. Stevens, Def.’s Ex. 21, App. II at 529A; two letters dated Feb. 9, 1968 from Dr. Stevens to Mr. Mackey, Pltf.’s Exs. 63 & 64, App. II at 389A & 390A; letter dated Feb. 14, 1968 from Mr. Mack-ey to Dr. Stevens, Def.’s Ex. 36.